DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on June 13, 2022.  As directed by the amendment: claims 1, 3 and 5-7 have been amended, claims 2, 8-13, 15 and 19-20 have been cancelled, and claims 21-30 have been added.  Thus, claims 1, 3-7, 14, 16-18 and 21-30 are presently pending in this application.  
Response to Arguments
Applicant’s arguments, see Remarks, filed June 13, 2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 and claims depending from claim 1 has been withdrawn. 
Allowable Subject Matter
Claims 1, 3-7, 14, 16-18 and 21-30 are allowed.
Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: the claims in this application are allowed because the prior art of record fails to disclose either singularly or in combination the claimed medical device. 
The closest prior art to claims 1 and 16 is Matsuno et al. (Matsuno), US 2006/0190015 A1.
Regarding claim 1, Matsuno fails to teach among all the limitations or render obvious a medical device as claimed, which includes the spool controller including a ratchet wherein a final cavity from the plurality of cavities has a configuration different from the other plurality of cavities, in combination with the total structure and function of the medical device as claimed.  
Knodel et al. (Knodel), US 6,773,438 B1 is noted here for having a ratchet to prevent use after the ratchet has undergone a certain amount of rotations, but is not applied to reject claims 2 because Knodel lacks a spool, and because the spool of Matsuno operates with a linear motion whereas the ratchet of Knodel is engaged with a rotating motion and is thus not combinable with Matsuno.  
Regarding claim 16, Matsuno fails to teach among all the limitations or render obvious a medical device as claimed, which includes the spool including a protrusion extending toward the proximal end of the handle body and a ratchet wherein the protrusion is configured to enter the cavity and cause rotation of the ratchet when the dispensable device is dispensed from the medical device, in combination with the total structure and function of the medical device as claimed.  
Knodel et al. (Knodel), US 6,773,438 B1 is noted here for having a ratchet to prevent use after the ratchet has undergone a certain amount of rotations, but is not applied to reject 18 because Knodel lacks a spool as well as a protrusion extending from the spool toward the proximal end of the handle body, and because the spool of Matsuno operates with a linear motion whereas the ratchet of Knodel is engaged with a rotating motion and is thus not combinable with Matsuno.  
The closest prior art to claim 21 is Knodel et al. (Knodel), US 6,773,438 B1.
Regarding claim 21, Knodel fails to teach among all the limitations or render obvious a medical device as claimed, which includes a wire attached to the handle portion and extending through the catheter, wherein the wire is configured to be removably connected to a dispensable device at a distal end of the catheter such that movement of the handle portion relative to the handle body actuates the wire to release the dispensable device, and a ratchet disposed about the handle body, in combination with the total structure and function of the medical device as claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.D./Examiner, Art Unit 3783                                                                                                                                                                                                        
/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783